Title: To James Madison from David Montague Erskine, 13 July 1807
From: Erskine, David Montague
To: Madison, James



Sir,
Washington, July 13th. 1807

In the present critical Posture of Affairs which has resulted from the late unfortunate Encounter between His Majesty’s Ship Leopard and a Frigate of the United States (Chesapeak) I conceive it to be my Duty to have the Honor to make the following Representation to the Government of the United States.
That I have continued to receive up to the present Time, constant Assurances, by His Majesty’s Commands, of His Majesty’s friendly Disposition towards the United States, and also similar Declarations from the Government of the United States towards His Majesty.
That I am wholly unacquainted with the Existence of any Cause that should interrupt that Harmony and good Understanding which has hitherto so happily subsisted between the Two Countries, with the Exception of some Differences which were in a Course of amicable Adjustment, by Commissioners especially appointed for that Purpose, by the respective Governments, and that even a Treaty of Amity and Commerce had been signed by those Commissioners, which, though it was objected to in some Points, it was still hoped might be finally arranged so as to be reciprocally advantageous.
Under these Circumstances deeply impressed with a Persuasion that His Majesty can not have caused any Orders to be issued with a hostile Spirit towards the United States, I feel confident that the late unfortunate Transactions, without imputing any Blame to His Majesty’s Naval Commanders, (who have, no Doubt, conscientiously discharged their Duties to the best of their Judgments), may still be so explained as to reconcile their apparent Hostility with those Sentiments of Cordiality between His Majesty and the United States which have hitherto prevailed.
I therefore beg Leave to offer, in the most respectful Manner, to the Government of the United States a Remonstrance on the Part of His Majesty, on the subject of the Proclamation of the President of the United States of the 2nd. Instant by which all Aid and Supplies are prohibited from being afforded to His Majesty’s Ships, which are therein required to quit the Harbours and Waters of the United States.
Without entering upon any Inquiry into the Right which is asserted in the Proclamation to refuse Admission of armed Vessels into the Harbours and Waters of the United States, I consider the Interdiction to be so unfriendly in its Object, and so injurious in its Consequences to His Majesty’s Interest, that I cannot refrain from expressing the most sincere Regret that it ever should have been issued, and most earnestly deprecating its being enforced.  I have the Honor to be, with great Respect and Consideration, Sir, your most obedient humble Servant,

D. M. Erskine

